DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, directed to claims 1-25, in the reply filed on 7/14/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 26-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/14/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the limitation "the phenolic derivative" in line 1.  There is insufficient antecedent basis for this limitation in the claim as a phenolic derivative has not been previously introduced.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 9, 11 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singh et al. (US 2006/0034905 A1).

Regarding claim(s) 1, 3 and 13, Singh teaches an adhesive composition comprising a hydrophobic polymer, an elastomeric plasticizer, and a tackifying resin (para 0017), which said hydrophobic comprises a styrene-isoprene-styrene block copolymer (first rubber comprising an SIS copolymer) and a butyl rubber (para 0032 and 0039) and which said elastomeric plasticizer is, inter alia, styrene-butadiene block copolymers (second rubber comprising an SB copolymer) (para 0046-0047).  Singh that the adhesive further comprises a curing agent such phenolformaldehyde and alkylphenolformaldehyde curing agents (phenolic resin, phenolic derivative free of sulfur, current claim 3) (para 0043) and a hydrocarbon resin tackifying resins such as, inter alia, WINGTACK 95 (para 0050), the latter of which is an aliphatic C-5 hydrocarbon resin (current claim 13).

Regarding claims 9, 11 and 14, current claim 1 only requires that the tackifier consists of one of the recited tackifiers.  Given that Singh teaches that the tackifier is a hydrocarbon resin as noted in the rejection of current claim 13, Singh does not need to teach the presently recited rosin resin to teach the presently claimed invention as recited in the noted claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 6-8, 10, 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 2006/0034905 A1).

Regarding claims 2, 6-8, 10, 12 and 16, Singh teaches that the proportions of the hydrophobic polymer, the elastomeric plasticizer and the tackifying resin overlap that presently claimed (para 0033).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
Singh continues to teach that the hydrophobic polymers absorb only up to 1 wt% of water at 100% relative humidity (rh) (para 0022), that the curing agents fix the structure of the composition and prevent cold flow (para 0043), that the tackifying resins increase adhesion bonds (para 0050), and that the addition of plasticizers results in the desired tack and adhesive properties (para 0045).  Singh also instructs one skilled in the art that desirable adhesive characteristics are achieved by selection of the individual components as well as adjusting one or more parameters during fabrication such as the adhesive strength such as varying the amount of the plasticizer and/or the tackifying resin to increase tack (para 0029).

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the components of the adhesive compositions of Singh based on the balance of water absorption (or lack thereof), composition structure and the prevention of cold flow, tack, and/or adhesive strength required of the prior art’s intended application as in the present invention.

Claim(s) 4-5, 15 and 17-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 2006/0034905 A1) in view of Cleary et al. (US 7138458 B2) and in further view of the SP-1055 Data Sheet (from AKROCHEM CORP.) and KR 100561072 B1.

Regarding claim(s) 4-5, 15 and 17, Singh teaches the adhesive composition comprising the phenolformaldehyde and alkylphenolformaldehyde curing agents as in the rejections of claims 1-3, 6-14 and 16 set forth above.

Singh does not specify that the curing agent comprises a mixture of bromized alkyl phenol formaldehyde and an alkyl phenol formaldehyde, wherein the curing agent further comprises 5-18 wt% of methylol content.

However, Cleary teaches adhesive compositions comprising a hydrophobic phase comprising at least one hydrophobic polymer such as crosslinked butyl rubbers (column 6, line 55 to column 7, line 11) that are cured with known curing agents such as alkyl phenol-formaldehyde resins such as, inter alia, SP-1055 (column 8, line 59 to column 9, line 34), which is identical to presently claimed bromized alkyl phenol formaldehyde having the presently claimed methylol content (see SP-1055 Data Sheet).
In addition, the SP-1055 Data Sheet notes that SP-1055, versus SP-1056, has a slower cure due to having a lower bromine content.  KR ‘072 further teaches that phenolic resins, versus brominated phenolic resins do not provide adequate flame retardancy (page 3, 2nd to the last paragraph).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the adhesive compositions of Singh with a mixture of bromized alkyl phenol formaldehyde and alkyl phenol formaldehyde resins based on the cure rate and flame retardancy required of the prior art’s intended application as in the present invention.

Regarding claims 18-25, while Singh/Cleary/SP-1055 Data Sheet/KR ‘072 does not specify that the adhesive compositions demonstrate the presently claimed peel strength under the presently6 recited conditions, and the presently claimed pre- and post-curing storage modulus, shear strength, lap shear and D-shear under the presently recited conditions, the Applicant is respectfully reminded that:
Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to adjust the components/proportions of the adhesive compositions of the cited prior art, as well as adjusting one or more parameters during fabrication (see the prior art rejection(s) above and para 0029 of Singh) towards said adhesive compositions demonstrating the presently claimed properties under the presently recited conditions based on the requirements of the prior art’s intended application as in the present invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        10/24/2022